Title: 1778. March 19. Thursday.
From: Adams, John
To: 


       I have scarcely been able to stand, or sit, without holding fast, with both my Hands, upon some lashed Table, some lashed Gun, the Side, or Beams of the Ship, or some other fixed Object: such has been the perpetual Motion of the Ship arising from violent Gales, and an heavy Sea.
       In the Course of the last 5 days, We have seen a great Number of Vessells, two of which at least, if not four were supposed to be Cruizers. But here We are—at Liberty, as yet.
       The Wind has been directly against Us, but this Morning has veered and We now steer, at least our Head lies by the Compass, South East. —Who knows but Providence has favoured Us by the last Gale, as it seemed to do by the first.—By the last Gale We have already escaped Cruizers as We did by the first—and possibly this violent Gale from the south East may have driven all the Cruizers from the Coast of Spain and the Southerly Part of the Bay of Biscay, and by this Means have opened a clear Passage for Us to Bourdeaux. This is possible— and so is the contrary. God knows—
      